Order entered September 20, 2019




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-18-00391-CR

                             FRANK PAUL CELAYA, Appellant

                                               V.

                             THE STATE OF TEXAS, Appellee

                      On Appeal from the 291st Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. F12-52876-U

                                           ORDER
       On August 5, 2019, appointed counsel Sharita Blacknall filed an Anders brief. She did

not, however, file a motion to withdraw from representation. We notified Ms. Blacknall by

telephone and by letter dated September 9, 2019 of the failure to file a motion to withdraw and

directed her to file the same by September 19, 2019. To date, Ms. Blacknall has not filed a

motion to withdraw or contacted the Court about the appeal.

       Ms. Blacknall has filed nine Anders briefs in appeals over past eight months; during that

time, the Court has had to issue three letters, directing Ms. Blacknall to file a motion to

withdraw, and five orders, ordering her to file a motion to withdraw from representation.
       “An Anders brief may not be filed without a motion to withdraw, as the sole purpose of

an Anders brief is to explain and support the motion to withdraw.” In re Schulman, 252 S.W.3d
403, 404 (Tex. Crim. App. 2008). Thus, we ORDER Sharita Blacknall to file a motion to

withdraw by SEPTEMBER 30, 2019.

       Should Ms. Blacknall fail to file a motion to withdraw by that date, the Court will take

whatever action it deems appropriate including striking the Anders brief and ordering Ms.

Blacknall removed from the case or abating the appeal for a hearing in the trial court to

determine the adequacy of Ms. Blacknall’s representation and whether she should be referred to

the State Bar of Texas Commission for Lawyer Discipline.




                                                   /s/     LANA MYERS
                                                           JUSTICE